Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zhu (US 2018/0344377).
With regard to claim 1 Zhu discloses in Figure 3, a digital to analog converter (DAC) that comprises a ramp digital to analog converter (DAC) (314) that generates a ramp signal that changes in voltage with a constant time gradient, an injection DAC (316) that outputs a predetermined voltage during a reset period (320) (during conversion period para 30) for resetting a comparison reset voltage (see para 32), an adding circuit that adds an output of the ramp (DAC) and an output of the injection DAC (see node at VS) .    
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coy et al. discloses digital to analog converter that comprises a ramp signal and an injection digital to analog converter that generates a reset pulse to the ramp circuit and their outputs are inputted into a comparator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845